17-797
    Shiyanov v. Sessions
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A088 447 180
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 26th day of June, two thousand eighteen.

    PRESENT:
             JON O. NEWMAN,
             BARRINGTON D. PARKER,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    SERGEY ALEKSANDROVICH SHIYANOV,
    AKA SERGEY SHIYANOV, AKA ANTOM
    BAKLOV, AKA AMTOM BAYKLOV,
                  Petitioner,

                      v.                                         17-797
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                   Richard W. Chen, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; John S. Hogan,
                                      Assistant Director; Matthew A.
                               Spurlock, Trial Attorney, Office
                               of Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Sergey Aleksandrovich Shiyanov, a native and

citizen of Russia, seeks review of a February 16, 2017,

decision of the BIA affirming an October 22, 2015, decision

of an Immigration Judge (“IJ”) denying Shiyanov’s application

for withholding of removal and relief under the Convention

Against   Torture   (“CAT”).       In   re    Sergey   Aleksandrovich

Shiyanov, No. A 088 447 180 (B.I.A. Feb. 16, 2017), aff’g No.

A 088 447 180 (Immig. Ct. N.Y. City Oct. 22, 2015).         We assume

the   parties’   familiarity    with    the   underlying   facts   and

procedural history in this case.

      Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.         See Xue Hong Yang

v. U.S. dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The standards of review are well established.           See 8 U.S.C.

                                  2
§ 1252(b)(4)(B); Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

Cir. 2005).    We find no error in the agency’s conclusion that

Shiyanov failed to meet his burden of proof as to either his

claim of past persecution or his fear of future persecution

and torture.

  I.     Past Persecution

       An applicant bears the burden of establishing eligibility

for withholding of removal.            8 C.F.R. § 1208.16(b).      To

establish past persecution, Shiyanov had to show that the

harm he suffered rose to the level of persecution and that it

was on account of his religion.        See 8 C.F.R. § 1208.16(b)(1);

Beskovic v. Gonzales, 467 F.3d 223, 225-26 (2d Cir. 2006).

An applicant’s testimony alone may be sufficient to meet his

burden of proof, if the testimony “is credible, is persuasive,

and refers to specific facts sufficient to demonstrate that

the applicant is a refugee,” but the IJ weighs the testimony

and other evidence and may require corroboration of the

applicant’s claims.     8 U.S.C. § 1158(b)(1)(B)(ii).

       The   agency   reasonably       determined   that   Shiyanov’s

testimony about minor injuries was insufficient to establish

past persecution, particularly given the single beating,
                                   3
which did not occur in relation to any arrest or detention.

See Beskovic, 467 F.3d at 226 (noting that the difference

between harassment and persecution “is necessarily one of

degree” (internal quotation marks omitted)); Jian Qiu Liu v.

Holder, 632 F.3d 820, 822 (2d Cir. 2011) (upholding BIA’s

conclusion that minor beating outside of detention with no

permanent injuries did not constitute persecution).              Further,

as the agency found, Shiyanov was unable to remember many

details when asked to describe the first time he went to a

Baptist church, despite it being a significant event in his

decision to become a Baptist.            See, e.g., Yan Juan Chen v.

Holder, 658 F.3d 246, 252 (2d Cir. 2011) (applicant’s vague

testimony was insufficient to sustain burden of proof when it

lacked “details that one would expect from the victim of a

coerced abortion”).

    Moreover,    Shiyanov’s         documentary    evidence      did   not

otherwise   satisfy    his   burden      of   proof.      See    8   U.S.C.

§§ 1158(b)(1)(B)(i), (ii), 1231(b)(3)(C).              First, the IJ was

not required to credit an email purportedly written by a

former   classmate    in   Russia    that     confirmed   that   Shiyanov

sustained bruises from a beating because the email was unsworn
                                     4
and Shiyanov offered no evidence concerning the identity of

its author.     See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

2013) (deferring to IJ’s determination that unsworn letter

submitted by an interested witness was entitled to little

evidentiary weight); Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 342 (2d Cir. 2006) (holding that the IJ has

discretion to determine the weight of each piece of evidence);

Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214 (B.I.A.

2010) (discounting documents that “were obtained for the

purpose of the hearing, are unsigned and unauthenticated and

fail to even identify the authors”), vacated on other grounds

by Hui Lin Lang v. Holder, 677 F.3d 130 (2d Cir. 2012).

Further, even if the IJ had given the email weight, it would

not have established past persecution because it only showed

that Shiyanov sustained bruises.       See Jian Qiu Liu, 632 F.3d

at 822.   Second, Shiyanov offered a police certificate, which

reflected     that   it   was   documenting   Shiyanov’s   personal

statements.     The agency was not required to credit that

certificate because Shiyanov testified that he did not go to

the police after being attacked.       See Xiao Ji Chen, 471 F.3d

at 342.
                                  5
  II. Future Persecution

    Because he did not show past persecution, Shiyanov was

not entitled to any presumption of future persecution.                 8

C.F.R. § 1208.16(b)(2).        The agency reasonably determined

that Shiyanov failed to independently meet his burden of

demonstrating    that   he   would    “more    likely    than   not”   be

persecuted.     8 C.F.R. § 1208.16(b)(1)(ii).           Shiyanov failed

to show that he would likely be persecuted for practicing his

Baptist faith because he admitted to only briefly attending

a church in the United States and refused to explain why the

priest and an usher at the church did not trust him enough to

testify on his behalf.       Accordingly, because he did not show

that he was practicing his faith, there was no basis for

finding that he would be targeted on account of that practice.

See Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

2004) (requiring that fear be “objectively reasonable”).

    Shiyanov’s arguments to the contrary fail.                  Although

Shiyanov argues that the agency failed to account for his

subjective fear, a fear must be both subjectively credible

and “objectively reasonable.”         Id.     In addition, Shiyanov’s

country conditions evidence reflects that Baptists and other
                                  6
religious communities have been persecuted in Russia, but any

claim of a pattern or practice of persecution fails because

Shiyanov failed to establish that he is similarly situated

given the lack of evidence of his religious practice.    See 8

C.F.R. § 1208.16(b)(2) (requiring applicant to show either

that he “would be singled out individually” or that “there is

a pattern or practice of persecution of a group of persons

similarly situated     to the applicant . . . .” (emphasis

added)).

    In sum, Shiyanov’s evidence failed to show past harm

rising to the level of persecution or that he would engage in

any practice of religion that would more likely than not make

him a target of persecution in Russia.       See Beskovic, 467
F.3d at 226; Ramsameachire, 357 F.3d at 178.    Because he did

not show that he would more likely than not suffer harm rising

to the level of persecution, he similarly could not show that

he would more likely than not be tortured as needed for a

grant of CAT relief.    See Lecaj v. Holder, 616 F.3d 111, 119-

20 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal
                               7
that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              8